The opinion of the court was delivered by
Johnston, C. J.:
The plaintiff has filed a motion to modify the decision rendered in this action on May 5, 1928. He asks that the surveyor be directed to establish the quarter-section marker equidistant between the unquestioned government markers found at the northeast and northwest corners of the sections.
It was stipulated between the parties that the only question to be decided was whether the survey should be made on the proportionate basis provided by the statutory rule or on some other basis. On the theory that the quarter-section stones had been set on the *685middle of that line by the surveyor according to the statutory rule prescribed in R. S. 19-1422 and that his action had been approved by the trial court, its decision was affirmed by this court. A closer examination of the record reveals that the quarter-section stone had not been set on the basis of the statute equidistant between.the established government corners. It becomes necessary, therefore, to modify the judgment in that respect; and the district court is directed to modify its judgment requiring the surveyor to establish the middle line of the section equidistant between the unquestioned government corners so that the deficiency of territory in the north half of the section shall be equally divided between the owners of the northeast and the northwest quarters of the section.
So modified, the judgment will stand affirmed.